Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of rape in the first degree and sexual abuse in the first degree beyond a reasonable doubt (see, Penal Law § 130.35 [3]; § 130.65 [3]; People v Hobot, 200 AD2d 586, affd 84 NY2d 1021; People v Crandall, 53 AD2d 956, affd 45 NY2d 851). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant was afforded meaningful representation of counsel (see, People v Hobot, supra, 84 NY2d 1021).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review (see, CPL 470.05 [2]; People v Tardbania, 72 NY2d 852; People v Hoke, 62 NY2d 1022) and we decline to reach them in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [6]). Balletta, J. P., Joy, Krausman and Florio, JJ., concur.